Citation Nr: 0403549	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  97-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for neuropathy of the left 
shoulder, postoperative residuals of an excision of a 
cervical rib, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

REMAND


In his January 2004 presentation to the Board, the veteran's 
representative requested that this case by remanded to afford 
the veteran a contemporaneous VA examination.  The last VA 
examination specifically tailored to evaluate the service-
connected disability at issue was conducted in June 1999.  

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2003).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
The United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also 38 C.F.R. § 3.326 (2003).  

Although the veteran has been examined previously for VA 
purposes, given the contentions of the veteran's 
representative and the legal authority cited above, the Board 
concludes that a new examination is necessary to ensure that 
there are adequate clinical findings to equitably adjudicate 
the claim on appeal.  The veteran is hereby advised that 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for increased rating may 
result in denial of that claim.  38 C.F.R. § 3.655 (2003).

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002) (hereinafter 
VCAA).  This new statute amended and clarified VA's duties to 
notify and assist claimants in the development of the facts 
relevant to their claims.  Because this case is being 
returned to the RO for further evidentiary development, the 
RO should ensure that any additional evidentiary development 
or other procedures that may be required by this new law are 
accomplished. 

For the reasons stated above, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal authority. 

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service connected 
left shoulder neuropathy.  The examiner 
must have access to the veteran's claims 
folders, to include this Remand, in 
conjunction with the examination (some 
pertinent documents have been tabbed in 
pink on the left side of the claims 
folders).  The examiner should describe 
all symptomatology due to this 
disability, and any indicated studies 
should be performed.  The examiner should 
confirm whether the veteran, as has been 
indicated by the manner in which the RO 
has rated


the disability at issue, is right-handed.  
All symptomatology attributable to non-
service-connected disability, including 
cervical spondylosis and fibromyalgia, 
should be dissociated from that 
attributable to the service-connected 
disability.  To the extent possible, the 
examiner should state whether the 
service-connected disability results in 
complete or incomplete paralysis.  To the 
extent that incomplete paralysis is 
shown, the examiner should state whether 
this results in "mild," "moderate," or 
"severe" disability.  

3.  Thereafter, if the claim on appeal 
does not result in a complete grant of 
all benefits sought, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including, the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a FINAL decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


